Citation Nr: 0904854	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-42 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of the toes, 
feet, ankles, knees, fingers, right wrist, elbows and 
shoulders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1966 to December 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In July 2007 the Veteran testified at a videoconference Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The Board issued a decision in September 2007 remanding the 
claim to the RO for further development and consideration.  
See 38 C.F.R. § 3.156(a) (1996); see also Hodges v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  After completing the development 
requested in the Board's remand, the RO continued to deny the 
claim and returned the case to the Board for further 
appellate consideration. 


FINDING OF FACT

Arthritis of the toes, feet, ankles, knees, fingers, right 
wrist, elbows and shoulders was not manifested during service 
or within one year of separation from service, and such 
arthritis is not shown to be causally or etiologically 
related to service.


CONCLUSION OF LAW

Arthritis of the feet, ankles, toes, knees, fingers, right 
wrist, elbows and shoulders was not incurred in or aggravated 
by active service, not may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated December 2003 
and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that he is entitled to service 
connection for arthritis of the toes, feet, ankles, knees, 
fingers, right wrist, elbows and shoulders.  Service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including malignant 
tumors, will be presumed to have been incurred in service if 
they are manifest to a compensable degree within the first 
year following active military service.  38 U.S.C.A. § 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran 
does not claim, and the record does not reflect, that he was 
diagnosed with arthritis during service or within a year 
following service.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the Veteran has not been scheduled for a 
comprehensive VA examination specifically to determine 
whether his claimed arthritis is related to service.  
Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  

There is no evidence of a current disability involving 
arthritis of the Veteran's toes, feet, ankles, knees, 
fingers, right wrist, elbows and shoulders.  A review of the 
Veteran's service treatment records does not indicate any 
diagnosis of or treatment for arthritis of any type during 
service.  Additionally, while post-service VA treatment 
records do note subjective complaints of arthritis, there is 
no medical diagnosis of arthritis of the feet, ankles, toes, 
knees, fingers, right wrist, elbows or shoulders, chronic or 
otherwise.  During the Veteran's July 2007 Board hearing he 
testified that shortly after service, in the 1970s, he 
received treatment at the Waco VA medical facilities and was 
told that he had arthritis.  In September 2007 the Board 
remanded the case, requesting that the RO obtain these 
records.  All attempts were made to obtain those records, but 
the VA Medical Center in Waco responded that they do not have 
record of treatment from the 1970s.  Further examination of 
the record shows that in the Veteran's original claim from 
March 1984 he indicated that he had only ever sought dental 
treatment through the VA.

The Veteran's lay statements alone are not competent to 
support a finding on a medical question (such as diagnosis or 
etiology) requiring special experience or special knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus 
under pertinent VA regulations, the Veteran's contentions 
alone are an insufficient basis for medical examinations to 
be obtained.

Based on this record, the Board concludes that there is a 
preponderance of evidence against the Veteran's claim.  
Simply put, in the absence of evidence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disability by way of 
correspondence from the RO, but has failed to do so.  As 
stated above, a claimant has the responsibility to present 
and support a claim for benefits under laws administered by 
the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly 
advised of the need to submit medical evidence of a current 
disability and of a relationship between the current 
disability and an injury, disease or even in service.  While 
the Veteran is clearly of the opinion that he has arthritis 
that is related to service, as a lay person, the Veteran is 
not competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   Accordingly, the Board concludes that service 
connection for arthritis of the feet, ankles, toes, knees, 
fingers, right wrist, elbows and shoulders is not 
established.



ORDER

Service connection for arthritis of the feet, ankles, toes, 
knees, fingers, right wrist, elbows and shoulders is not 
established. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


